Vu le protocole d’accord signé à Tunis le 18 janvier
2006 par l’Etat Tunisien d’une part, l'Entreprise Tunisienne
d’Activités Pétrolières et les sociétés «Anadarko Tunisia
Bechateur Company » et « Petro-canada (Bechateur) Inc »
d’autre part,

Vu la demande déposée le 15 septembre 2005, à la
direction générale de l’énergie, par laquelle les sociétés
«Anadarko Tunisia Bechateur Company » et « Petrocanada
(Bechateur) Inc» et l'Entreprise Tunisienne d’Activités
Pétrolières ont sollicité l’attribution d’un permis de
prospection d’hydrocarbures dit permis « Bechateur » et ce
conformément à l’article 10 du code des hydrocarbures,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 16 septembre 2005,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier. - Est institué pour une période de deux
ans à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne le permis de
prospection d’hydrocarbures dit permis « Bechateur » au
profit des sociétés «Anadarko Tunisia  Bechateur
Company » et «Petro-canada (Bechateur) Inc» et de
l'Entreprise Tunisienne d’Activités Pétrolières.

Ce permis se situe au Nord marin de la Tunisie et
comporte 1912 périmètres élémentaires, soit 7648
kilomètres carrés et est délimité, conformément au décret
sus-visé n° 2000-946 du 2 Mai 2000 par les sommets et les
numéros de repères figurant dans le tableau ci-après:

Sommets N° de Repères

1 310 850

2 Intersection du méridien 310 avec la limite
du plateau continental Tunisien.

3 Intersection du méridien 386 avec la limite
du plateau continental Tunisien.

4 386 860

5 330 860

6 330 840

7 316 840

8 316 848

9 314 848

10 314 850

11/1 310 850

Art. 2. - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999 telle
que modifiée et complétée par la loi n° 2002-23 du 14
février 2002 et la loi n° 2004-61 du 27 juillet 2004 ainsi que
par le protocole d’accord susvisé du 18 janvier 2006.

Tunis, le 16 mai 2006.

Arrêté du ministre de l’industrie, de l'énergie et
des petites et moyennes entreprises du 15 mai
2006, portant institution d’un permis de recherche
d'hydrocarbures dit permis "Chaal".

Le ministre de l’industrie, de l'énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27

juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu le décret n° 2006-1209 du 24 avril 2006, portant
approbation de la convention relative au permis de
recherche d’hydrocarbures dit permis "Chaal" et ses
annexes,

Vu l’arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d’hydrocarbures,

Vu l’arrêté du ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises du 7 juin 2005, portant
institution du permis de prospection d’hydrocarbures dit
permis "Chaal",

Vu la demande déposée le 29 novembre 2005, à la
direction générale de l’énergie, par laquelle la «société de
maintenance d’installations pétrolières» et la société
«candax energy Inc» et l’entreprise tunisienne d’activités
pétrolières ont sollicité, conformément à l’article 10 du
code des hydrocarbures, la transformation du permis de
prospection "Chaal" en permis de recherche,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 8 décembre 2005,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier. - Est institué pour une période de deux
ans à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne le permis de
recherche d’hydrocarbures dit permis "Chaal" au profit de
l’entreprise tunisienne d’activités pétrolières en tant que
"titulaire" et de la «société de maintenance d’installations
pétrolières» et de la société «candax energy Inc» en tant
qu'entrepreneur».

Ce permis s’étend sur les gouvernorats de Sfax et Sidi
Bouzid et comporte 300 périmètres élémentaires, soit 1200
kilomètres carrés et est délimité, conformément au décret
susvisé n° 2000-946 du 2 mai 2000 par les sommets et les
numéros de repères figurant dans le tableau ci-après :

Le ministre de l'industrie, de l'énergie et des Sommets N° de repères
petites el moyennes entreprises n 318 564
Afif Chelbi 5
Vu 2 338 564
Le Premier ministre 3 338 ? 4
Mohamed Ghannouchi 4 356 554
Page 1416 Journal Officiel de la République Tunisienne — 26 mai 2006 N°42
Sommets N° de repères
5 356 550
6 364 550
7 364 532
8 348 532
9 348 526
10 326 526
il 326 546
12 318 546
13/1 318 564

Art. 2. - Les droits et obligations relatifs au présent permis
seront régis par la loi n° 99-93 du 17 août 1999 telle que
modifiée et complétée par les lois n° 2002-23 du 14 février
2002 et n° 2004-61 du 27 juillet 2004 ainsi que par la
convention sus-visée et ses annexes signée le 12 janvier 2006.

Tunis, le 15 mai 2006.

Le ministre de l'industrie, de l'énergie et des
petites el moyennes entreprises

Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi
NOMINATIONS

Par arrêté du ministre de l’industrie, de l'énergie
et des petites et moyennes entreprises du 18 mai
2006.

Monsieur Moez Haddad est nommé administrateur
représentant le ministère des finances au conseil
d’administration de la compagnie des phosphates de Gafsa,
et ce, en remplacement de Monsieur Amine Hafsaoui.

Par arrêté du ministre de l’industrie, de l'énergie
et des petites et moyennes entreprises du 18 mai
2006.

Monsieur Abderrazek Khelifi est nommé administrateur
représentant le ministère des affaires sociales, de la
solidarité et des Tunisiens à l'étranger au conseil
d’administration de la compagnie des phosphates de Gafsa,
et ce, en remplacement de Monsieur Mohamed Chaâbane.

Par arrêté du ministre de l’industrie, de l'énergie
et des petites et moyennes entreprises du 18 mai
2006.

Monsieur Moez Haddad est nommé administrateur
représentant le ministère des finances au conseil
d’administration du groupe chimique Tunisien, et ce, en
remplacement de Monsieur Amine Hafsaoui.

Par arrêté du ministre de l’industrie, de l'énergie
et des petites et moyennes entreprises du 18 mai
2006.

Monsieur Abderrazek Khelifi est nommé administrateur
représentant le ministère des affaires sociales, de la
solidarité et des Tunisiens à l'étranger au conseil
d’administration du groupe chimique Tunisien, et ce, en
remplacement de Monsieur Mohamed Chaâbane.

MINISTERE DU TOURISME

MAINTIEN EN ACTIVITE
Par décret n° 2006-1398 du 22 mai 2006.
Monsieur Mohamed Ali Darragi, administrateur général
à l’office national du tourisme tunisien, est maintenu en
activité pour une période d’une année, à compter du 1*
octobre 2006.

MINISTERE DE LA CULTURE
ET DE LA SAUVEGARDE DU PATRIMOINE

NOMINATION
Par décret n° 2006-1399 du 20 mai 2006.

Monsieur Hassine Hadj Amor, inspecteur des écoles
primaires, est chargé des fonctions de sous-directeur de
l'action culturelle, de la jeunesse et des loisirs au
commissariat régional de la culture et de la sauvegarde du
patrimoine au gouvernorat de Kairouan.

MINISTERE DE LA SANTE PUBLIQUE

ATTRIBUTION DU PRIX DU PRESIDENT DE LA
REPUBLIQUE

Par décret n° 2006-1400 du 22 mai 2006.

Le prix du Président de la République pour la santé
reproductive pour l’année 2005, est attribué à Monsieur
Abdelghani Zaâzaâ.

Par décret n° 2006-1401 du 22 mai 2006.

Le prix du Président de la République de don du sang de
l’année 2005, est attribué au gouvernorat de Siliana.

MAINTIEN EN ACTIVITE
Par décret n° 2006-1402 du 22 mai 2006.

Le docteur Skandrani Leila, professeur hospitalo-
universitaire en médecine chargée des fonctions de chef
de service à l'institut nationale de neurologie, est
maintenue en activité pour une période d’une année, à
compter du 1° mai 2006.

Arrêté du ministre de la santé publique du 17 mai
2006, portant modification de l'arrêté du 28 juillet
2003 fixant les modalités d'organisation du
concours interne sur dossiers pour la promotion
au grade d’infirmier major de la santé publique.

Le ministre de la santé publique,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n 2003-20 du 17 mars 2003,

N° 42 Journal Officiel de la République Tunisienne — 26 mai 2006

Page 1417
